I concur in sustaining the judgment of the circuit court, but base my conclusion upon the following: In Carroll v. UnitedStates, 267 U.S. 132 (69 L. Ed. 543, 45 S. Ct. 280, 39 A.L.R. 790), the court recognized that the search of an automobile found upon the public highway may be lawful even though the searching officer possesses no search warrant. He must possess knowledge or information of facts constituting probable cause for a reasonable belief that the automobile which he is about to search contains illegal liquor. The following is quoted from Husty v. UnitedStates, 282 U.S. 694 (75 L. Ed. 629, 51 S. Ct. 240, 74 A.L.R. 1407):
"The Fourth Amendment does not prohibit the search, without warrant, of an automobile, for liquor illegally transported or possessed, if the search is upon probable cause; and arrest for the transportation or *Page 536 
possession need not precede the search. Carroll v. United States,267 U.S. 132 [69 L. Ed. 543, 39 A.L.R. 790, 45 S. Ct. 280]. We think the testimony which we have summarized is ample to establish the lawfulness of the present search. To show probable cause it is not necessary that the arresting officer should have had before him legal evidence of the suspected illegal act. Dumbra v. United States, 268 U.S. 435, 441 [69 L. Ed. 1032, 1036,45 S. Ct. 546]; Carroll v. United States, supra. It is enough if the apparent facts which have come to his attention are sufficient, in the circumstances, to lead a reasonably discreet and prudent man to believe that liquor is illegally possessed in the automobile to be searched. See Dumbra v. United States, supra; Stacey v. Emery, 97 U.S. 642, 645 [24 L. Ed. 1035, 1036].
"Here the information, reasonably believed by the officer to be reliable, that Husty, known to him to have been engaged in the illegal traffic, possessed liquor in an automobile of particular description and location; the subsequent discovery of the automobile at the point indicated, in the control of Husty; and the prompt attempt of his two companions to escape when hailed by the officers, were reasonable grounds for his belief that liquor illegally possessed would be found in the car."
In both the Carroll and Husty cases the federal supreme court held the searches valid even though the officers did not have search warrants. A large number of other decisions sustaining the validity of searches without warrants are collected in the annotations accompanying the reprint of Carroll v. UnitedStates in 39 A.L.R. at page 811, and De Pater v. UnitedStates, 74 A.L.R. at page 1418. See also Silver v. State,110 Tex. Crim. 512 (8 S.W.2d 144, 9 S.W.2d 358, 60 A.L.R. 290).
In the present instance, before the officer conducted the challenged search he knew that the defendant *Page 537 
was a vendor of illicit liquor, that he had customers in McMinnville and that he had been previously convicted upon liquor charges. He had also observed the defendant's efforts to avert recognition and had seen in the defendant's car cartons containing liquids. He knew that the defendant used his automobile for the transportation of liquor. In my opinion, this information constituted probable cause for a belief that the defendant's car contained illegal liquor. For support of this conclusion, see the annotations previously cited. The officer's act in looking into the defendant's car and observing the cartons did not constitute a search: Sands v. State, 36 Okla. Crim. 55
(252 P. 72), and Young v. State, 115 Tex.Crim. Rep. (27 S.W.2d 801).
An automobile is the object involved. I am satisfied that no arrest was made before the search occurred. But since the officer had sufficient information to justify the issuance of a warrant for a search of the car his action violated no right possessed by the defendant regardless of whether the defendant should or should not have been stopped for a traffic violation.
BEAN, KELLY and BAILEY, JJ., concur. *Page 538